UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2011. or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number:000-53989 COVENANT BANCSHARES, INC. (Exact name of registrant as specified in its charter) Illinois 80-0092089 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7306 West Madison Street, Forest Park, Illinois (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (773) 533-5208 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common stock, par value of $4.50 per share (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act Yes¨Noý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act Yes¨Noý Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 daysYes¨Noý Indicate by check mark whether the registrant has submitted electronically and posted to its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)Yes¨Noý Indicate by check mark if disclosures of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this form 10-K or any amendment to this Form10-K¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨Noý No active trading market exists for the Company’s common stock.There is no public market for the Company’s common stock, nor is one likely to develop or exist in the immediate future.The Company has no present plan to list or qualify its common stock on any securities exchange.Accordingly, the book value was used as a proxy for the market value cost in determining the value of the Company's public float of common stock as of 12/31/11, equivalent to $3.94/per share of common stock as of June 30, 2011.The value of the Company's public float as of 12/31/11 was calculated to be $2,600,171. Although the Company has knowledge of a recent sale on October2, 2012 of 800shares of its common stock at $10.00 per share, no assurances can be made that its shares could be sold at such price in the future, if at all.Given subsequent events, including but not limited to, the Company’s subsidiary bank being designated as critically undercapitalized for the quarter ended September 30, 2011 and significantly undercapitalized as of December 31, 2012, the Company can give no assurances that its shares of common stock could be sold at such prices. As of December 31, 2012, there was issued and outstanding 770,346 shares of the Registrant’s Common Stock. DOCUMENTS INCORPORATED BY REFERENCE None. TABLE OF CONTENTS Page PART I 1 Item 1. Business 1 Item 1A. Risk Factors. 32 Item 1B. Unresolved Staff Comments 42 Item 2. Properties 42 Item 3. Legal Proceedings 42 Item 4. Mine Safety Disclosures 42 PART II 42 Item 5. Market Price for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 42 Item 6. Selected Financial Data 43 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 44 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 56 Item 8. Financial Statements and Supplementary Data 62 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information PART III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14. Principal Accountant Fees and Services PART IV Item 15. Exhibits and Financial Statement Schedules i PART I Item 1.Business. Forward-Looking Statements This Annual Report contains certain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, as amended.These statements are not historical facts but instead represent only management’s beliefs regarding future events, many of which, by their nature, are inherently uncertain and outside our control.Although the Company believes the expectations reflected in any forward-looking statements are reasonable, it is possible that actual results and financial condition may differ, possibly materially, from the anticipated results and financial condition indicated in such statements.In some cases, these statements can be identified by forward-looking words such as “may,” “might,” “will,” “should,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “predict,” “potential,” or “continue,” and the negative of these terms and other comparable terminology.These forward-looking statements include statements relating to projected growth, anticipated future financial performance and management’s long-term performance goals.Forward-looking statements also include statements that anticipate the effects on the Company’s financial condition and results of operations from expected developments or events, such as the implementation of internal and external business and growth plans and strategies. These forward-looking statements are subject to significant risks, assumptions and uncertainties, and they could be affected by many factors.Factors that could have a material adverse effect on financial condition, results of operations and future prospects include, but are not limited to: · uncertainties about our ability to continue as a going concern; · the failure to obtain on terms acceptable to the Company, or at all, the capital necessary to fund growth and to restore the Company’s regulatory capital ratios, or those of the Bank, above the “adequately capitalized” threshold; · the ability to satisfy the requirements of the FDIC under its Prompt Corrective Action Directive (“PCA”) · the ability to develop and implement a capital plan that satisfies its obligations under the Consent Order with the FDIC and IDFPR; · ability to adequately address articles of the Consent Order; · the ability to satisfy the standards necessary to be considered “adequately capitalized” under the elevated standards contained in the Consent Order; · uncertainties about our ability to raise sufficient capital in a timely manner to increase Bank capital ratios; · the success of the “turnaround” plan and business strategy; · competitive pressures could intensify and affect our profitability, including as a result of industry consolidation, the increased availability of financial services from non-banks, technological developments and bank regulatory reform; · changes in economic conditions, including interest rates; · the sufficiency of the allowance for loan losses; · management’s ability to manage interest rate and credit risks; · continuing weakness of U.S. economic conditions; · legislative or regulatory changes, particularly changes in the regulation of financial services companies and/or products and services offered by financial services companies; · risk and other factors set forth in Item 1A of this Annual Report on Form 10-K, including the section entitled “Risk Factors” as well as subsequent periodic and current reports filed with the SEC; · our challenges relating to maintaining sufficient liquidity; · dilution of existing shareholders; · changes in technology; · security breaches of our information system; · challenges relating to recruiting and retaining key employees; and · volatility in the market and fluctuations in the value of our common stock. Because of these and other uncertainties, actual future results, performance or achievements, or industry results, may be materially different from the results indicated by these forward-looking statements.In addition, past results of operations do not necessarily indicate future results. The reader should not place undue reliance on any forward-looking statements, which speak only as of the dates on which they were made.The Company is not undertaking an obligation to update these forward-looking statements, even though its situation may change in the future, except as required under federal securities law.The Company qualifies all forward-looking statements by these cautionary statements. 2 General Covenant Bancshares, Inc. Covenant Bancshares, Inc. (the “Company”) is a holding company for Covenant Bank (the “Bank” or “Covenant Bank”).The business of Covenant Bancshares, Inc. consists of holding all of the outstanding common stock of Covenant Bank.Covenant Bancshares, Inc. is an Illinois corporation and is registered as a bank holding company with the Board of Governors of the Federal Reserve System (the “Federal Reserve”) pursuant to the Bank Holding Company Act of 1956, as amended.Covenant Bancshares, Inc. has 770,346 issued and outstanding shares to the public at September 30, 2012.At September 30, 2012, Covenant Bancshares had total consolidated assets of $60.0 million, total deposits of $59.0 million and stockholders’ equity of $36,000.Our executive offices are located at 7306 West Madison Street, Forest Park, Illinois 60130, and our telephone number is (773) 533-5208. The Company began active operations when it acquired its sole subsidiary, Community Bank of Lawndale, now known as Covenant Bank, on March12, 2008.Since 2009, the Company has issued $1,268,500 of senior convertible notes.In 2010, $593,075 of this debt and the related accrued interest of $23,320 was converted to 75,678 shares of the Company’s common stock.In 2011, 25,000 of this debt and the related accrued interest of $2,000 was converted to 4,569 shares of the Company’s common stock.As of September30, 2012, $675,425 in senior convertible notes remains outstanding. Recent Developments Covenant Bank is suffering from the extraordinary effects of what may ultimately be the worst economic downturn since the Great Depression.The effects of the current environment are being felt across many industries, with financial services and residential real estate being particularly hard hit.Covenant Bank, with a loan portfolio consisting primarily of loans secured by single family residences has seen a rapid and precipitous decline in the value of the collateral securing its loan portfolio and a sharp decrease in the Bank’s capital, and as a result, no assurances can be made about the Company’s ability to continue as a going concern. This annual report on Form 10-K includes the Company’s audited financial statements for the year ended December 31, 2011.Set forth below are certain selected unaudited financial results as of and for both the three and nine months ended September 30, 2012 compared to unaudited financial results as of and for both the three and nine months ended September 30, 2011.As of September 30, 2012, the Company’s total assets were $60.0 million as compared to $62.2 million as of September 30, 2011.Loans, net of allowance for loan losses, were $40.2 million as of September 30, 2012 as compared to $44.1 million as of September 30, 2011.Nonperforming assets, including OREO, were $7.4 million as of September 30, 2012 as compared to $5.9 million as of September 30, 2011.Net interest income was $532,000 for the quarter ended September 30, 2012 as compared to $557,000 million for the quarter ended September 30, 2011.Net income for the quarter ended September 30, 2012 was $382,000 compared to a net loss of $436,000 for the quarter ended September 30, 2011.Net interest income was $1.5 million for the nine months ended September 30, 2012 as compared to $1.9 million for the nine months ended September 30, 2011.Net loss for the nine months ended September 30, 2012 was $1.1 million as compared to a net loss of $2.2 million for the nine months ended September 30, 2011. TheFederal Deposit Insurance Corporation (the “FDIC”) and the Illinois Department of Financial and Professional Regulation, Division of Banking (the “IDFPR”) entered into a final joint Consent Order with the bank on June 6, 2011.Pursuant to the Consent Order, among other things, the Bank has agreed to achieve and maintain a Tier 1 capital to total assets ratio of at least 9% and a total risk-based capital ratio of at least 13%.As of December 31, 2011, the Bank’s Tier 1 leverage capital to total assets ratio was 2.42%, compared to 4.81% as of December 31, 2010, and the total risk-based capital ratio was 5.20% as of December 31, 2011, compared to 9.37% as of December 31, 2010.Furthermore, as of September 30, 2012, the Bank’s Tier 1 leverage capital to total assets ratio was 1.06% compared to 3.32% as of September 30, 2011, and the total risk-based capital ratio was 2.95% as of September 30, 2012 as compared to 6.17% as of September 30, 2011.As of September 30, 2012, these ratios were below the “critically undercapitalized” level set by the federal bank regulators as well as below the levels set by the Consent Order. 3 On August 28, 2012, the Bank was notified by the Illinois Department of Financial and Professional Regulation, Division of Banking (the “IDFPR”) that the Bank must increase its Tier 1 leverage capital ratio to not less than 5%.If the Bank does not increase its Tier 1 leverage capital ratio to such level to the satisfaction of the IDFPR, then the IDFPR has authority to take additional regulatory action against the Bank, including placing the Bank into receivership.As of September 30, 2012, the Bank’s reported Tier 1 leverage capital ratio was 1.06%, which is considered to be impaired and inadequate by the Division. Any material failure to comply with the provisions of the Consent Order, including a failure to achieve the capital ratios required by the Consent Order, could result in additional enforcement actions by the FDIC as allowed by 12 U.S.C. §1818 and the IDFPR.There can be no assurance that the Bank will be able to comply fully with the provisions of the Consent Order, or that efforts to comply with the Consent Order will not have adverse effects on the results of operations and financial condition of the Company and the Bank, nor can there be any assurance that the Company will be able to raise the capital necessary to enable the Bank to continue its operations. Additionally, on August 28, 2012, the Division also issued to the Bank an Order to Cease and Desist (the “Order”).The Order provides that the Bank must (i) cease and desist from soliciting or knowingly accepting any uninsured deposits, (ii) make contact with each account holder and discuss methods of restructuring or re-titling accounts that would eliminate any uninsured deposits and (iii) submit to the Division each Friday during the life of the Order, or at any other time as the Division may request, a written uninsured deposit report, including the total uninsured deposit amount, the identity of each depositor maintaining any uninsured deposit and the amount of each depositor’s uninsured deposit. Our existing capital may not be sufficient to absorb our future losses.In order to successfully operate, we need to stem our loan losses and raise capital immediately in an amount sufficient for us to achieve an “adequately capitalized” level.As of September 30, 2012, the Bank’s Tier 1 leverage capital ratio was 1.06% and the total risk-based capital ratio was 2.95%.Subsequently, the FDIC had notified the Bank that it was “critically undercapitalized.”On November 2, 2012 and November 5, 2012, the Company injected capital in the amounts of $750,000 and $25,000, respectively, into the Bank. With the capital infusions, as of November 5, 2012, the Bank’s Tier 1 leverage capital ratio was 2.05% and the total risk-based capital ratio was 4.52%. With this capital infusion, on November 6, 2012, the Bank was notified by the FDIC that it moved from “critically undercapitalized” to “significantly undercapitalized.” In addition, the Bank was issued a Supervisory Prompt Corrective Action Directive (“PCA”) by the FDIC. The PCA provides that the Bank, in conjunction with the Company, must increase its capital to a level sufficient to restore the Bank to at least an “adequately capitalized” level as defined in the FDIC regulations or accept an offer to be acquired by a depository institution holding company or to combine with another insured depository institution.If the Bank is unable to satisfy the requirements of the PCA, then the FDIC has authority to take additional regulatory action against the Bank. Moreover, to the extent the Bank’s loan losses and operating losses exceed its capital, the Bank could be found insolvent.Any such event could be expected to result in a loss of all or a substantial portion of the value of the Company’s outstanding securities, including its common stock. 4 Our Board of Directors is pursuing strategic alternatives, including a capital infusion.While the Company continues to pursue new capital, it has not received any commitment for a new capital investment, and there can be no assurance that the Company will be able to raise a sufficient amount of new capital in a timely manner, on acceptable terms or at all. If the Company ultimately is unsuccessful in raising a sufficient amount of new capital or, alternatively, executing another strategic initiative, the Bank could be placed into FDIC receivership by its regulators, or the Bank could be acquired by a third party in a transaction in which the Company receives no value for its interest in the Bank.We expect that any third party transaction, which would likely involve equity financing, would result in substantial dilution to our current stockholders and could adversely affect the price of our common stock.If we are unable to return to profitability and if we are unable to identify and execute a viable strategic alternative, we may be unable to continue as a going concern. An immediate capital infusion is needed as the ongoing viability of the Company and the Bank is threatened.To the extent the Bank’s loan losses and operating losses exceed its capital, the Bank could be found insolvent.Even before all of the Bank’s capital might be depleted, the IDFPR could find the Bank’s capital to be impaired, and as a result, place the Bank in receivership.Without a capital infusion that would return the Bank’s Tier 1 capital ratio to at least 5% in the near term, the IDFPR may determine the capital of the Bank to be impaired.If the Bank is not successful in reversing the continued deterioration in its financial condition, the Bank will likely be placed into receivership by the IDFPR, with the FDIC appointed as receiver.If the Bank is placed in receivership, the Company would suffer a complete loss of the value of its ownership interest in the Bank.Any such event would result in a loss of all or substantially all of the value of the Company’s outstanding securities, including its common stock. The Company’s Board of Directors is pursuing strategic alternatives, including a capital infusion.To date it has not received any commitment for a new capital investment, and there can be no assurance that the Company will be able to raise a sufficient amount of new capital in a timely manner, or on acceptable terms.In addition, any transaction that would involve equity financing would most probably result in a substantial dilution to the Company’s current stockholders and could adversely affect the value of the Company’s common stock. Beginning in April2011, the Company sold shares of Fixed Rate Cumulative Perpetual Preferred Stock, SeriesA, par value $25,000 per share and as of November5, 2012, $1,450,000 was issued and outstanding.Most of the proceeds from the issuance of these securities was injected into the Bank in order to increase its capital position.Since beginning operations with the purchase of the Bank in March 2008, the Company has accumulated approximately $8.2 million in net losses through September30, 2012.To the extent that the current conditions in the housing market and the general economy continue or worsen, the Company believes that the level of problem assets and losses is likely to increase, which could result in Covenant Bank being placed into receivership.Because the Bank is the only asset of the Company, such an occurrence could render the securities of the Company worthless. In addition to the Company’s financial challenges, its management and Board of Directors has changed since December 2010.In December, 2010, John Sorensen, the President and CEO of the Company and Senior Loan Officer of Covenant Bank, resigned to pursue other opportunities.Dr.William (Bill) Winston, the Chairman of the Board of Directors of the Company served as interim CEO of the Bank from December 2010 until January3, 2012 when Belinda Whitfield, a Director of the Company and the Bank was appointed by the Board of Directors to act as the Bank’s interim President and CEO.Because of the Bank’s troubled financial condition and under the terms of Consent Order, Ms. Whitfield’s appointment as the permanent President and CEO was subject to the non-objection of the FDIC and IDFPR.On June 30, 2012, the FDIC and IDFPR advised of their non-objection.Accordingly, Ms. Whitfield now serves as President and CEO of the Bank.Additionally, Addie Husbands, a director of the Company and the Bank since September 2010, resigned from the both Boards effective February 29, 2012. 5 Because the Bank’s loan portfolio is concentrated in loans secured by single family rental property loans, the Bank’s asset quality is significantly impacted by the continued weakening of the housing market and the general economy.This has contributed to increased levels of nonperforming assets, charge-offs, and credit loss reserves.As a result, the Company reported a net loss of $2.9 million and $1.1 million for the years ended December31, 2011 and 2010, respectively. In summary, we are experiencing significant loan quality and capital adequacy issues.The impact of the downturn of the economy in the U.S. as well as in the communities we serve is having far-reaching consequences making it difficult to assess when the operating environment for the Bank will improve, if at all.The Bank’s loan portfolio continues to deteriorate, resulting in significant loan losses.These loan losses have caused capital levels to decline sharply.The Bank’s capital may not be sufficient to offset future losses.As a result, no assurances can be made about the Company’s continued viability. Covenant Bank The Bank was established in 1977 and has its headquarters in the west-side Chicago neighborhood of North Lawndale.The Bank also leases property at 7306 W. Madison Street, Forest Park, Illinois 60130.The total assets of the Bank were approximately $62.5 million and $68.3 million as of December31, 2011 and 2010, respectively. The Bank has developed a strategic plan, as further discussed below.However, as a result of the current challenges, especially those related to achieving and maintaining the capital ratios being required by the FDIC and the IDFPR, the Bank and the Company have had little opportunity in recent months to focus on the Bank’s strategic plan.Rather, the current focus of the Company and the Bank is exploring avenues that will raise capital to levels at or above the Consent Order levels.On November 6, 2012, the Bank was notified by the FDIC that the Bank falls within the “significantly undercapitalized” capital category.Moreover, as previously mentioned, the Bank was issued a PCA by the FDIC providing the Bank, in conjunction with the Company, increase its capital to a level sufficient to restore the Bank to at least an “adequately capitalized” level as defined in the FDIC regulations or accept an offer to be acquired by a depository institution holding company or to combine with another insured depository institution. The Company continues to explore various strategic alternatives, including a recapitalization by third parties that would result in a change in control.A recapitalization would most probably result in a substantial dilution to the Company’s common stock.The Company can give no guarantee that it will be able to comply with the PCA and meet all of the requirements imposed by regulators, especially those related to liquidity risk management and minimum capital standards.If the Bank is unable to satisfy the requirements of the PCA, then the FDIC has authority to take additional regulatory actions against the Bank, including, without limitation, the issuance of additional cease and desist orders or supervisory actions (which may, among other things, further restrict business activities or result in the imposition of civil monetary penalties), or the placing of the Bank into receivership.Nonetheless, if the Bank is placed in receivership, the Company would suffer a complete loss of the value of its ownership interest in the Bank.As previously disclosed, the Company’s Board of Directors is pursuing strategic alternatives, including a capital infusion.To date, the Company has not received any commitment for a new capital investment, and there can be no assurance that the Company will be able to raise a sufficient amount of new capital in a timely manner, or on acceptable terms. 6 The Bank’s mission is to promote economic development and opportunity in the communities the Bank serves by offering high-quality financial products and services.The Bank considers the greater Chicago, Illinois metropolitan area as its primary market area, although, most of the Bank’s customers reside in the west-side Chicago neighborhood of North Lawndale, and focuses its business on serving minority populations and those who have not traditionally had relationships with financial institutions.As minority-owned institutions, the Bank and the Company are designated by the U.S. Treasury as community development financial institutions and anticipate maintaining these designations.Because of its designation as a community development financial institution, the Bank may earn Bank Enterprise Awards for lending activity in economically distressed communities.The Company earned $600,000 in awards during 2010, based upon 2009 activity, and was awarded $500,000 in November 2011 based upon 2010 lending activity.The Bank did not receive a Bank Enterprise Award in 2012 for its lending activity in 2011.Nonetheless, the Bank will continue to apply to the U.S. Treasury for additional grants to increase lending to businesses and homeowners in these economically distressed communities.There can be no assurances that these or any other grants will be awarded. The Company’s primary business activity is the origination of one- to four family and multi-family real estate loans (both owner occupied and non-owner occupied investment properties).To a lesser extent, the Company also originates business loans.The Company invests in securities, primarily United States Government Agency securities and mortgage-backed securities.Since the purchase of Community Bank of Lawndale, the Company has utilized wholesale funding sources to help fund operations.During the year ended December31, 2011, the Company’s goal was to reduce losses and the volume of problem loans, concentrating on stabilizing operations, while working to address problems within the existing loan portfolio. Employees As of December31, 2011, the Company and its subsidiary had 25 full-time-equivalent employees.None of the employees are represented by a collective bargaining group. Business Strategy The immediate strategy of the Bank is to stabilize its condition by focusing on raising capital, collection of the Bank’s problem loans, and disposition of non-performing assets.In addition, the Bank has sought to control expenses. The Company’s long term business strategy is to operate a well-capitalized and profitable community bank while promoting economic development and opportunity in the community.After the initial acquisition of the Community Bank of Lawndale, a management team was established to execute the Company’s long-term business strategy.To provide a stream of income, the Company purchased seasoned loans from other financial institutions, and funded the purchase of these loans with brokered deposits.The following are the key aspects of the Company’s business strategy. Capital Raising Strategy.The Company is working to find additional investors and/or merge with, or sell itself or the Bank subsidiary to another financial institution.Because of its importance to both the Company and the Bank, capital raising has preoccupied the activities of senior management.Management has discussed both the infusion of new capital by investor groups and the possible sale and merger of the Bank to other financial organizations.In another scenario, management remains open to a change in control of the Company. Core Lending Strategy.The Company, through its officers and staff, works to attract core deposits from local markets by offering competitive rate and fee structures and a high level of service and by marketing the Bank to consumers through multiple channels.The Bank has maintained a strong presence in its immediate West Side Chicago community, with a deposit share of approximately 75%.The Bank also maintains a loan production office in Forest Park, Illinois. 7 The Company’s lending philosophy is to provide a full-service lending and deposit relationship to each customer.Part of the lending focus is on small- to medium-sized, owner-operated businesses.After entering into a lending relationship, the Company seeks to expand the relationship through extensive cross-selling efforts to the business owners, their families, associates and employees, including special loan programs, direct payroll deposits, special deposit packages and customized service programs. Since the acquisition of the Bank in 2008, the Company’s New Business Development Officer and Residential Mortgage Representatives have focused marketing efforts in low- to moderate-income communities and have developed working relationships with community organizations whose missions include community development.These community organizations include:Chicago Community Ventures; Chicago Urban League; Community Investment Corporation; Community Reinvestment Organizing Project; Englewood Black Chamber of Commerce; Greater North West Chicago Industrial League; Hull House-Parkway Community House; Lawndale Business Development Corporation; Lawndale Christian Development Corporation; Neighborhood Housing Services; Nobel Neighbors; North Lawndale Chamber of Commerce; West Humboldt Park Family Community Development Corporation; and Quad City Developers.Additionally, the Board of Directors is encouraged to engage with many community groups in volunteer leadership roles in order to build awareness of the Bank. While the Company has pursued these strategies, the nationwide economic crisis beginning in 2008 has had an impact on the credit quality of the loan portfolio.The Company had significant loan loss provisions and non-performing assets that were the primary cause for the Company’s net loss for the years ended December 31, 2011 and 2010.The Company believes it has identified and accounted for its problem loans over the past four years, and is working to increase its capital and follow regulatory directives; however, no assurances can be made that such efforts will be successful, that all problem loans have been identified, or that previously identified problem loans will not continue to deteriorate. Operating Strategy.The Company offers products and services, such as internet banking with bill pay, service-charge-free checking, remote deposit capture, account analysis statements, electronic bank statements, and telephone banking, similar to those offered by larger financial institutions. The Company is geared toward building banking relationships with its customers, as opposed to processing individual transactions.The Company focuses on attracting and retaining customers to promote cross-selling activities and to decrease acquisition costs.As a small community bank, the Company emphasizes its service level to create an environment in which the customer is the most important element of the business.The Company believes that a high degree of personal service is one of the important competitive advantages of smaller banks. The Bank works closely with small businesses, including small businesses owned by African Americans, Hispanics and women.The Bank offers complete banking services to these businesses, including start-up businesses. The Company intends to maintain a strong commitment to community banking.The Company has formed an advisory board, which is composed of members who are active in community development.The Bank has an ongoing relationship with The Joseph Center, an affiliate of the Living Word Christian Center, which provides training for business owners and managers.The Company has also conducted classes concerning financial literacy, home ownership, business ownership and other subjects designed to promote economic development. 8 Market Area The Company is primarily focused on Chicago and western Cook County.The Bank is located in the North Lawndale neighborhood of Chicago, Illinois, approximately sixmiles from the center of the Chicago business district.The North Lawndale community encompasses an area slightly larger than 3 squaremiles on Chicago’s west side.The community has seen its population drop from 125,000 in 1960 to 42,000 in 2000, with a decrease of 9,000 between 1990 and 2000, as large employers, including Sears and International Harvestor, have left the area.As a way to diversify its loan concentration, the Bank has marketed it loan products to the whole city of Chicago. As of June 30, 2011, the Company has accumulated approximately 75% of the local deposits (within the 60624 zip code) according to the FDIC’s Summary of Deposits (“SOD”). The Company has looked beyond its neighborhood for funding its operations.The Company has an office of the Bank in Forest Park, Illinois.Currently, the Forest Park office serves as a loan production office.The Company is evaluating opening a branch at this site.The establishment of such a branch would be subject to the Bank significantly improving its capital position and applications to and approvals by both the IDFPR and FDIC. The Company’s share of the 60624 zip code market at 75% is the largest of the 5 FDIC-insured institutions located in that market.The source of the deposit data and corresponding market shares is the FDIC SOD web link.The SOD contains deposit data for all branches and offices of FDIC-insured institutions.The FDIC collects deposit balances for commercial and savings banks as of June30 of each year. Competition The Company does business in the highly competitive financial services industry and competes against large national banks, other commercial and community banks, savings institutions, credit unions, mortgage banking firms, consumer finance companies, securities brokerage firms, insurance companies, money market mutual funds and other financial institutions operating within the market.The Company’s non-bank competitors may not be subject to the same degree of regulation as that imposed on FDIC-insured banks and Illinois-chartered banks.As a result, such non-bank competitors may have advantages over the Bank in providing certain services. The Company has addressed these competitive challenges through its business strategy and by maintaining an independent community bank presence with local decision-making.Additionally, the Company and the Bank will continue to compete for qualified personnel by offering competitive levels of compensation.The Company believes attracting and retaining high-quality employees is important in enabling the Bank to compete effectively for market share with both its large and small competitors. Products and Services General.The Company, through its subsidiary, conducts a full-service consumer and commercial banking business, which includes mainly deposit gathering, safekeeping and distribution; lending for commercial purposes and real estate purposes (including construction and mortgages) and consumer purposes.These products and services are provided in the Company’s market through its main office and loan production office. Lending Activities.The Company’s objective is to offer the commercial and residential customers in its market a variety of products and services, including a full array of loan products.The Company’s bank subsidiary makes real estate loans (including construction and mortgage loans), commercial loans and consumer loans.The Company strives to do business in the area served by its Bank and all of the Company’s marketing efforts, and the vast majority of its loan customers are located within its existing market area. 9 The Bank tries to reduce its interest rate risk by making its loan portfolio more interest rate sensitive.Accordingly, the Bank offers adjustable rate mortgage loans and short- and medium-term mortgage loans.In addition, the Bank offers shorter-term consumer loans.Lending activities are subject to a variety of lending limits imposed by state and federal law.Illinois law generally requires that loans to an individual may not exceed in the aggregate 25 percent of a bank’s capital and surplus.Federal law imposes a lower lending limit on loans to executive officers, directors, principal shareholders and the related interests of all such persons, and also requires that such loans not be preferential. At December 31, 2011 and 2010, the Company had no sub-prime or Alt-A loans. Real Estate Loans.The Bank makes real estate loans for construction and mortgage purposes as more thoroughly described below.Collectively, these loans comprise the largest category of the Company’s loans.At December31, 2011, the Company had approximately $43.7 in such loans, representing 96.9% of total loans.At December31, 2010, the Company had approximately $53.6 in such loans, representing 98.3% of total loans. Construction Real Estate Loans.The Bank also makes loans to finance the re-habilitation of existing residential and non-residential properties.At December31, 2011 and 2010, the Company had $160,000 in such loans representing 0.4% of total loans, and $1.8 million representing 3.2% of total loans, all respectively.Construction loans generally are secured by first liens on real estate.The Bank conducts periodic inspections, either directly or through an agent, prior to approval of periodic draws on these loans.Construction loans involve additional risks attributable to the fact that loan funds are advanced upon the security of a project under construction, and the project is of uncertain value prior to its completion.Due to uncertainties inherent is estimating construction costs, the market value of the completed project and the effects of governmental regulation on real property, it can be difficult to accurately evaluate the total funds required to complete a project and the related loan-to-value ratio.As a result of these uncertainties, construction lending often involves the disbursement of substantial funds with repayment dependent, in part, on the success of the ultimate project rather than the ability of a borrower or guarantor to repay the loan.If a bank is forced to foreclose on a project prior to completion, there is no assurance that the bank will be able to recover the entire unpaid portion of the loan.In addition, the Bank may be required to fund additional amounts to complete a project and may have to hold the property for an indeterminate period of time.While the Bank has underwriting procedures designed to identify what management believes to be acceptable levels of risk in construction lending, these procedures may not prevent losses from the risks described above. The Bank secures a valid lien on construction real estate loans and obtains a mortgage title insurance policy that insures that the property is free of encumbrances prior to the Bank lien.The Bank requires hazard insurance, insurance bonding on a contractor, and if the property is in a flood plain as designated by FEMA or HUD, the Bank requires flood insurance.Typically, the Bank requires full investment of the borrower’s equity in construction projects prior to injecting funds.Generally, the Bank does not allow borrowers to recoup equity from the sale proceeds of finished product (if applicable) until the Bank has recovered all funds. Residential and Commercial Real Estate Loans.A significant portion of the Company’s lending activity consists of the origination of mortgage loans collateralized by properties located in the Company’s market area.At December31, 2011, the Company had $37.2 million in such loans, representing 82.5% of total loans.At December31, 2010, the Company had $43.2 million in such loans, representing 79.3% of total loans.The Bank offers a variety of residential mortgage loan products that generally amortize over five to thirty years.Residential loans collateralized by mortgage real estate generally have been originated in amounts of no more than 80% of the lower of cost or appraised value or the Bank requires private mortgage insurance.The Bank has retained all of its loan origination in its portfolio. 10 The Bank offers a variety of commercial real estate mortgage loan products that generally are amortized up to thirty years.The rates on these loans usually range from a daily variable rate to a fixed rate for no more than five years.The commercial real estate mortgage loans are collateralized by owner/operator real estate mortgages, as well as investment real estate mortgages.Loans collateralized by commercial real estate mortgages are generally originated in amounts of no more than 75% of the lower of cost or appraised value.At December31, 2011, the Company had $6.3 million in such loans, representing 14.1% of total loans.At December31, 2010, the Company had $8.6 million in such loans, representing 15.8% of total loans. The Bank secures a valid lien on mortgage real estate loans and obtains a mortgage title insurance policy that insures the property is free of encumbrances prior to the Bank’s lien.The Bank requires hazard insurance in the amount of the loan and, if the property is in a flood plain as designated by FEMA or HUD, the Bank requires flood insurance. Residential real estate loans are the largest loan category on the balance sheet.Of the $37.2 million in residential real estate loans at December31, 2011, multi-family (5 or more units) loans accounted for $13.8 million, or 37.2%; non-owner occupied 1-4 family real estate comprised $16.9 million, or 45.5%; and owner occupied 1-4 family real estate comprised $6.4 million, or 17.3%.Of the $43.2 million in residential real estate loans at December31, 2010, multi-family (5 or more units) loans accounted for $17.4 million, or 40.3%, non-owner occupied 1-4 family real estate comprised $18.4 million, or 42.6%, and owner occupied 1-4 family real estate comprised $7.4 million, or 17.1%. In addition to non-payment, one of the most significant risks concerning mortgage real estate loans is the fluctuation in market value of the real estate collateralizing the loans.A decrease in market value of real estate securing a loan may jeopardize the Bank’s ability to recover the entire unpaid portion of the loan if the Bank is forced to foreclose.If there were significant decreases in market value throughout the Company’s market, the Company could experience multiple losses.The risk of nonpayment is also a significant risk.In Cook County, Illinois where the Bank is located, it is often two years between the time a residential loan customer defaults on a loan and the time a creditor is able to obtain title to the property through foreclosure.During this time, the creditor typically receivesno interest or principal payments.While the Bank has underwriting procedures designed to identify what management believes to be acceptable lender risks in mortgage lending, these procedures may not prevent losses from the risks described above.It is not the Company’s practice to make subprime loans.Approximately 99% of all of the Company’s net charge-offs for the year ended December 31, 2011 was related to loans secured by real estate. Commercial Loans.These loans are primarily made within the Company’s market area and are underwritten on the basis of the borrower’s ability to service the debt from income.The Company is an approved Small Business Administration (“SBA”) 750 lender.As a general practice, the Bank takes as collateral a lien on any available equipment, accounts receivable or other assets owned by the borrower and often obtains the personal guaranty of the borrower.In general, these loans involve more credit risk than residential mortgage loans and commercial mortgage loans and, therefore, usually yield a higher return.The increased risk in commercial loans is due to the type of collateral securing these loans.The increased risk also derives from the expectation that the loan generally will be serviced principally from the operations of the business, and those operations may not be successful.As a result of these additional complexities, variables and risks, commercial loans require more thorough underwriting and servicing than other types of loans.At December31, 2011, the Company had $1,037,000 in such loans, representing 2.3% of total loans.At December31, 2010, the Company had $383,000 in such loans, representing 0.7% of total loans. 11 Consumer Loans.The Company provides a variety of consumer loans (also referred to in this report as installment loans to individuals) including motor vehicle, personal (collateralized and non-collateralized) and deposit account collateralized loans.The terms of these loans typically range from 12 to 72 months and vary based upon the nature of collateral and size of loan.Consumer loans entail greater risk than do residential mortgage loans, particularly in the case of consumer loans that are unsecured or secured by rapidly depreciating assets such as automobiles.In such cases, any repossessed collateral for a defaulted consumer loan may not provide an adequate source of repayment for the outstanding loan balance.The remaining deficiency often does not warrant further substantial collection efforts against the borrower beyond obtaining a deficiency judgment.In addition, consumer loan collections are dependent on the borrower’s continuing financial stability, and thus are more likely to be affected by job loss, divorce, illness or personal bankruptcy.Furthermore, the application of various federal and state laws may limit the amount that can be recovered on such loans.At December31, 2011 and 2010, the Company had $365,000 and $539,000 in such loans, representing 0.81% and 1.0% of total loans, all respectively. Underwriting Strategy The Bank’s lending activities reflect an underwriting strategy that emphasizes asset quality and fiscal prudence in order to keep capital resources available for the most attractive lending opportunities in the Bank’s market.All loan requests are approved by the Bank’s loan committee.The Bank’s strategy for approving or disapproving loans is to follow conservative loan policies and underwriting practices, which include: · granting loans on a sound and collectible basis; · investing funds properly for the benefit of the shareholders and the protection of its depositors; · serving the legitimate needs of the community in themarket while maintaining a balance between maximum yield and minimum risk; · ensuring that primary and secondary sources of repayment are adequate in relation to the amount of the loan; · developing and maintaining adequate diversification of the loan portfolio as a whole and of the loans within each category; and · ensuring that each loan is properly documented and, if appropriate, insurance coverage is adequate.The Bank’s loan review personnel and compliance officer interact on a regular basis with commercial, mortgage and consumer lenders to identify potential underwriting or technical exception variances. In addition, the Bank has placed increased emphasis on the early identification of problem loans to aggressively seek resolution of the situation and thereby keep loan losses at a minimum. 12 The following table sets forth the composition of the Company’s loan portfolio: December 31, (in thousands) Commercial and industrial $ $ Real estate Construction 1-4 family owner occupied 1-4 family non-owner occupied Multi-family Commercial Consumer and other Net deferred loan fees ) ) Allowance for loan losses ) ) Total $ $ The following table sets forth the dollar amount of all loans due after the dates indicated, which have fixed interest rates or floating or adjustable interest rates. December 31, 2011 Fixed Rates Floating/ Adjustable Rates Total (in thousands) Commercial and industrial $ $
